      Case 1:16-cv-03156-PAE-RWL Document 139 Filed 01/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  1/22/2021
---------------------------------------------------------------X
TRENT PATTERSON,                                               :
                                                               :     16-CV-3156 (PAE) (RWL)
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :     ORDER
                                                               :
JOSEPH PONTE (Commissioner) D.O.C.,                            :
MAXOLINE MINGO (Warden AMKC/Chief),                            :
CAPTAIN TIMOTHY JOHNSON, and C.O.                              :
JUNIOR LEWIS,                                                  :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Pursuant to the Court’s February 9, 2018 order, James D. Arden, Giulia Scelzo

(P/K/A Giulia Rubin), and Sarah Goodfield of Sidley & Austin LLP were appointed pro

bono counsel for Plaintiff for the limited and sole purpose of conducting discovery. On

January 11, 2021, Arden, Scelzo, and Goodfield filed notices that the discovery phase of

litigation had come to an end and that Arden, Scelzo, and Goodfield had completely their

pro bono representation. Accordingly, Arden, Scelzo, Goodfield, and Sidley & Austin LLP

are relieved as counsel for Plaintiff, and Plaintiff shall resume pro se status.



                                                     SO ORDERED.



                                                     _________________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE

Dated: January 22, 2021
       New York, New York




                                                        1
     Case 1:16-cv-03156-PAE-RWL Document 139 Filed 01/22/21 Page 2 of 2




Order transmitted this date to all counsel of record and mailed to pro se Plaintiff at:

       Trent Patterson
       8951501746
       18-18 Hazen Street
       East Elmhurst, Ny 11370




                                             2
